 



SBS Logo [g95163y0864900.gif]

Exhibit 10.2

March 15, 2005

Joseph A. García
14021 SW 67 Ct.
Miami, FL 33158

Dear Joseph A. García:

Pursuant to the terms and conditions of the Spanish Broadcasting System, Inc.
1999 Stock Option Plan (the “Plan”), and/or your Employment Agreement, if
applicable, you have been granted a Nonqualified Stock Option, to purchase
25,000 shares (the “Option”) of Class A common stock as outlined below.

              Granted To:   Joseph A. García   Grant Date:   March 7, 2005  
Options Granted:   25,000   Option Price per Share:   $10.79   Total Cost to
Exercise:   $269,750.00   Expiration Date:   March 7, 2015, unless terminated
earlier.   Vesting Schedule:   50% immediately, 50% first yr as follows:      
12,500 on 03/07/2005     12,500 on 03/07/2006   Transferability:   Not
transferable except in accordance with the Plan.

        Spanish Broadcasting System, Inc.     By:  /s/ Raúl Alarcón, Jr.    
Raúl Alarcón, Jr.

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of a copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

          Signature:  /s/ Joseph A. García   Date:  3/15/05   Joseph A. García  
   

 
 

              SBS TOWER   2601 SOUTH BAYSHORE DRIVE, PENTHOUSE II COCONUT GROVE,
FLORIDA 33133   TEL (305) 441-6901   FAX (305) 446-5148